Citation Nr: 0306782	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  96-51 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased (compensable) rating for 
bronchitis.



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from March 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran's case was remanded 
in April 2000 for additional development.  While in a remand 
status, the veteran relocated and his claims folder was 
transferred to the RO in Roanoke, Virginia.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's bronchitis is manifested by subjective 
complaints of cough; the veteran contends that it requires 
treatment with antibiotics twice a year.

2.  The objective evidence of record does not show that the 
veteran's service-connected bronchitis has required treatment 
or is manifested by considerable night or morning cough, 
slight dyspnea on exercise or scattered rales.

3.  The results of pulmonary function tests from February 
1997, May 1997, April 1999, and January 2001 are not reliable 
for purposes of rating the veteran's disability.

4.  On the basis of pulmonary function tests of record from 
November 1996 and July 2002, the veteran's service-connected 
bronchitis is not manifested by abnormal pulmonary function 
testing.  




CONCLUSION OF LAW

The criteria for a compensable rating for chronic bronchitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6600 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1971 to August 
1974.  A review of his service medical records reflects that 
he was treated for bronchitis in March 1971.  A September 
1973 physical examination reported no residual respiratory 
problems and the veteran did not indicate any on his report 
of medical history.  The veteran was treated in November 1973 
for what was felt to be pneumonia or bronchitis although 
chest x-rays showed no infiltrates.  The veteran's August 
1974 separation examination reported no residual respiratory 
problems and the veteran again indicated that he had no 
respiratory problems on his report of medical history.

The veteran submitted his original claim for disability 
compensation benefits in January 1975.  Associated with the 
claims folder at that time was a single VA outpatient 
treatment record that reflected treatment for the veteran in 
January 1975.  The impression was bronchitis with an element 
of broncho-spasm.

The veteran was afforded a VA examination in May 1975.  A 
chest x-ray was interpreted to show the heart and lungs as 
normal.  The examiner noted the veteran's history of 
treatment for bronchitis and pneumonia in service as well as 
his January 1975 treatment for bronchitis.  Physical 
examination found no evidence of any type of 
chest/respiratory problem.

The veteran was granted service connection for chronic 
bronchitis by way of a rating decision dated in July 1975.  
The veteran was assigned a noncompensable disability rating 
that has remained in effect until the present.

The veteran submitted a claim for an increased disability 
rating in February 1993.  Associated with the claims folder 
are private treatment records from M. Joiner, M.D., for the 
period from September 1991 to March 1993.  A September 1991 
evaluation reflects that the veteran was injured in a 1981 
accident at his workplace.  The injuries included fractures 
of several ribs on the left side.  There were no residuals of 
the rib fractures noted in the evaluation.  No respiratory 
complaints were noted.  No residuals from the rib injury were 
noted on a January 1993 report.

The veteran's claim for an increased rating was denied in 
July 1993.

The veteran submitted his current claim for, inter alia, an 
increased rating in February 1996.  He submitted additional 
records from Dr. Joiner, dated in 1995 and 1996, in support 
of his claim.  The records did not list any residuals of the 
veteran's rib injury and did not report any respiratory 
complaints.

The veteran was afforded VA examinations in March and April 
1996 to address the several issues raised by his current 
claim.  A March 1996 general medical examination reported a 
history of injury in a mining accident in 1981.  The veteran 
complained of residual pain in his neck, and back.  The 
veteran said that he had had a couple of episodes of 
bronchitis in the past but that it was not really a problem.  
He told the examiner that he had a frequent cough.  Physical 
examination of the respiratory system reported that there 
were diffuse, tubular breath sounds and that the lungs were 
clear to auscultation.  The examiner's impression was that 
the veteran's lung condition appeared to be within normal 
limits and that there did not appear to be a problem at the 
present time.  A chest x-ray was interpreted to show the 
lungs to be clear of any congestion or active appearing 
infiltrate.  The impression was given as probable underlying 
chronic obstructive pulmonary disease (COPD).  

The veteran reported that he had a pulmonary dysfunction at 
his April 1996 psychiatric examination.  He said that he had 
difficulty breathing at night.  He told the examiner that he 
needed to use a fan or be in cooler air to breathe.  He felt 
that warm air did not have as much oxygen in it.  

The veteran's claim was denied in May 1996.  The RO cited to 
the findings of the of the March 1996 VA examination as the 
basis for the denial.  The veteran was notified of the rating 
action that same month.

The veteran submitted his notice of disagreement (NOD) in 
October 1996.  He also submitted partial copies of decisions 
from administrative law judges (ALJ) relating to claims for 
workers' compensation and Social Security Administration 
(SSA) benefits.  The workers' compensation order, dated in 
April 1996, contained a discussion of relevant evidence that 
addressed a number of orthopedic residuals from the veteran's 
1981 accident.  There was no mention of any type of residual 
respiratory problem.  The SSA decision, dated in September 
1996, also contained a discussion of relevant evidence and 
the medical conditions found to represent disabilities.  
There was no mention of any type of respiratory problem in 
the decision.

The veteran was afforded a VA respiratory examination in 
November 1996.  The examiner noted that the veteran had had a 
pulmonary function test (PFT) prior to the examination but 
that the results were pending.  The examiner reported that 
the veteran did not have any exertion, shortness of breath, 
cough or wheeze.  The examiner provided diagnoses of history 
of mild COPD with PFT pending.  The examiner stated that the 
veteran had no acute, physical changes commensurate with any 
significant disease.

A November 1996 chest x-ray was interpreted to show no active 
disease in either lung, bilateral apical pleural thickening, 
old healed fractures of several ribs on the left, and no 
significant change compared to chest x-ray of March 1996.

The results of the November 1996 PFT reported that the 
veteran had Forced Expiratory Volume in one second (FEV-1) of 
122.9 percent of predicted value.  The FEV-1/Forced Vital 
Capacity (FVC) measure was 110.6 percent.  Effort for the 
test was noted to be good.  The technician reported that the 
test was interpreted to show normal spirometry.  

The veteran was afforded a VA general medical examination in 
February 1997.  Physical examination of the lungs was 
reported to show them as clear to auscultation with good 
excursion.  The examiner provided a diagnosis of "reported 
'emphysema'."  A chest x-ray was interpreted to show no 
acute cardiopulmonary disease.

The veteran also underwent a PFT in February1997.  The 
results were reported that the FEV-1 value was 63.3 percent 
of predicted value and that the FEV-1/FVC ratio was 64 
percent of predicted.  The technician noted a good effort 
from the veteran.  The results were interpreted to show mild 
obstructive ventilatory defect.

The veteran was afforded a VA psychiatric examination in 
February 1997.  The veteran reported physical problems 
related to his back and neck.  He made no reference to any 
type of respiratory problem.

The veteran underwent a PFT in May 1997 in anticipation of a 
VA examination.  The results were interpreted to show a FEV-1 
value of 38.5 percent of predicted value and a FEV-1/FVC 
ratio of 51 percent.  The technician reported that the 
veteran gave a good effort.  The results were interpreted to 
show severe obstructive ventilatory defect.  The veteran's 
lung volumes were noted to show restrictive ventilatory 
defect as well.  

The veteran was later afforded a VA respiratory examination 
in June 1997.  The examiner noted that a comment was required 
on the disparity of results between the November 1996 and 
February 1997 PFTs.  The veteran told the examiner that he 
had black lung disease.  He said that he used a "breathing 
medication."  The veteran said that he coughed up a lot of 
phlegm that was gray and stringy.  The veteran said that he 
felt smothered at night.  He also related that he would 
become short of breath after walking about 150 feet on a 
slight incline.  He felt that he could walk about 300 feet on 
a level surface.  Physical findings reported the lungs to be 
clear to auscultation.  The extremities were described as 
unremarkable with no clubbing and no cyanosis to the digits.  
The examiner noted that the February 1997 chest x-ray was 
free of evidence of COPD.  The assessment was that the 
veteran had exertional dyspnea and occasional dyspnea on the 
right side with normal spirometry and normal chest x-ray in 
February 1997.  Physical findings were not suggestive of 
significant pulmonary disease.  The examiner said that they 
would consider other etiology of the veteran's symptoms such 
as shortness of breath with exertion and at nighttime.  

The examiner provided an addendum to the June 1997 report.  
The purpose of the addendum was to address the significant 
discrepancies of the results of the PFTs from November 1996, 
February 1997 and May 1997, especially in light of the lack 
of clinical findings.  The examiner noted that they had 
contacted two pulmonary specialists.  The examiner noted that 
the specialists also noted that the change in PFT results was 
questionable in that even advanced COPD did not progress that 
rapidly.  The examiner stated that they felt the November 
1996 test would be the most valid of the three.  The basis 
for this finding was that a person with diseased lungs could 
not simulate normal lung function on a PFT.  On the contrary, 
a person with no lung disease or mild disease could have a 
poor effort that would indicate severe disease.

A handwritten note on the addendum report indicated that the 
veteran did not report for a scheduled PFT in June 1998.  The 
veteran indicated that he had not received the notice and did 
not want to be rescheduled.  

The veteran submitted a statement in June 1998.  He noted 
that he had missed the PFT appointment.  He noted that he had 
already had three PFTS.  He said the reason for the 
difference in the results was easy to explain.  He said at 
the first PFT he was encouraged to give a really good effort 
and he did.  He said that it caused him a great deal of pain.  
He went on to say that all of the ribs on his left side and 
one on his right side were fractured in a 1981 accident.  The 
residuals of these injuries had served over the years to 
limit his ability to breathe deeply.  He said that he was not 
always able to override the pain to get good test results.  

The veteran submitted additional argument in August 1998.  In 
regard to the issue on appeal the veteran did not dispute 
that there was no progression of his bronchitis.  He argued 
that he could not breathe normally.  He said that the rib 
injury caused him to have shortness of breath.  

The RO contacted the veteran in October 1998 and informed him 
that his disability rating for his service-connected 
bronchitis would remain at the noncompensable level until the 
veteran agreed to report for another PFT to clarify the exact 
status of his disability.  

The veteran submitted additional evidence in November 1998.  
The evidence included medical evaluations for the veteran's 
workers' compensation disability claim for the period from 
May 1984 to November 1998.  Of note is a May 1984 report from 
A. E. Landis, M.D., who evaluated the veteran for residuals 
of his 1981 injuries and his then current level of 
disability.  The report noted that the veteran had no pain in 
the rib area.  Physical examination found no abnormality of 
the ribs and there was no significant tenderness to 
palpation.  X-rays reported healed rib fractures of the left 
fourth through seventh ribs and the underlying lung structure 
was described as normal.  A March 1987 report from Dr. Landis 
noted that there were no symptoms referable to the veteran's 
left rib injury.  An August 1994 evaluation from P. R. Van 
Pelt, M.D., noted the veteran's history of rib injury.  
Dr. Van Pelt reported that the veteran said that his ribs 
were okay and that he really had no trouble with them except 
for occasional aching with weather changes.  A September 1995 
report from C. H. Carlson, M.D., provided an extensive review 
of the veteran's past injuries and current complaints.  The 
veteran related no complaints of any problems regarding his 
ribs or a respiratory condition.  In November 1998 Dr. 
Carlson recorded a complaint from the veteran that he had a 
sharp pain in the center of his chest and that taking a deep 
breath caused pain.  In response to a question of whether the 
veteran had any other limitations from his injuries Dr. 
Carlson said that the veteran suffered from dysthymia.  He 
did not say that the veteran had any type of respiratory 
limitation.  Finally, a May 1996 psychiatric evaluation by E. 
Z. Bernardo, M. D., noted the veteran's several physical 
complaints.  There was no mention of a respiratory problem.  
The veteran's medications were also listed and there was no 
indication of any medication being used for a respiratory 
problem.

Also included was an extensive vocational assessment from The 
Disability Management Group dated in October 1998.  The 
assessment noted the veteran's medical diagnoses.  A 
respiratory diagnosis was not included.  A review of the 
veteran's tolerance for activities did not show any 
limitations related to respiratory difficulties.  

The veteran was afforded a VA respiratory examination in 
April 1999.  The veteran reported that he had dyspnea on 
exertion walking approximately 200 feet on flat ground.  He 
also reported that he had increased sputum production in the 
morning that remained clear.  He said that his only treatment 
had been Albuterol metered dose inhaler (MDI).  The examiner 
reported that the veteran had marked tenderness along the 
entire left chest with extensive excursion for deep 
respiratory effort.  The lungs were clear to auscultation.  
There was no evidence of rales, wheezes, or rhonchi.  There 
was no clubbing, cyanosis or edema.  The diagnoses were 
history of significant chest wall injury, mild 
pneumoconiosis, and chronic bronchitis.  

The veteran underwent a PFT in April 1999.  The results of 
the tests reflected an FEV-1 value of 42.3 percent of the 
predicted value.  The FEV-1/FVC ratio was reported as 53 
percent of predicted value.  The test was interpreted to show 
suboptimal test performance by the interpreting physician.  
The results were also interpreted to show moderate to severe 
obstruction.

The Board remanded the veteran's case in April 2000.  The 
remand noted that the regulations used to evaluate 
respiratory disorders had been amended in October 1996.  The 
Board noted that the new regulations provided for rating 
respiratory disabilities through the use of PFTs.  In that 
regard, it was noted that the veteran had a range of values 
on his several PFTs.  It was also noted that the June 1997 VA 
examiner felt that the veteran's November 1996 PFT was the 
most valid.  The Board also discussed the veteran's 
contention that residuals of his 1981 rib injury affected his 
ability to breathe or perform on a PFT.  The veteran was to 
be afforded a VA examination upon remand and the examiner was 
to provide an opinion as to whether that part of the 
veteran's respiratory disorder that was caused by his 
nonservice-connected rib injury could be distinguished from 
his service-connected bronchitis.  SSA and workers' 
compensation records were to be requested.

The RO wrote to the veteran in May 2000 and asked that he 
identify any source of records pertinent to his claim.  He 
was also asked to provide the necessary authorization for any 
records that he wanted the RO to obtain.  

The RO made requests of the respective agencies to obtain the 
veteran's workers' compensation records and SSA records in 
May 2000.

The veteran submitted a statement in October 2000 wherein he 
reported that he had received treatment at the VA medical 
center (VAMC) in Salem, VA.  He requested that the records be 
obtained.

Records from VAMC Salem were obtained and associated with the 
claims folder in November 2000.  The records documented 
treatment provided in August and September 2000.  The 
treatment related to the veteran's attendance at a post-
traumatic stress disorder (PTSD) group.  

Records from the SSA were received and associated with the 
claims folder in December 2000.  The Board notes that the SSA 
records also contained workers' compensation records.  The 
SSA records reflect that the veteran was initially not found 
to be disabled in 1993 and 1994.  His disability was listed 
as chronic back pain at the time.  As other records show, a 
September 1996 ALJ decision found the veteran to be disabled 
as of April 1993.  The current records contained a 
continuation decision, dated in August 2000 that listed the 
veteran's primary diagnosis as anxiety disorder with a 
secondary diagnosis of affective disorder.

The SSA records also contained medical records, many of which 
were duplicates of material already in the claims folder that 
covered a period from October 1976 to August 2000.  The 
records from October 1976 document treatment provided to the 
veteran following his involvement in a motor vehicle 
accident.  The veteran received treatment for cervical sprain 
and cervical concussion.  There was no report of any past 
problems with bronchitis and no current complaints at the 
time of the report.  Also included was the initial hospital 
summary for the veteran's work accident in July 1981.  The 
summary noted that the veteran suffered a crush injury to the 
chest.  X-rays showed fractures of the left fourth through 
seventh ribs.  There was no fracture of any ribs on the right 
side.  There was no pleural effusion or pneumothorax.  
Physical examination noted that there was contusion and 
abrasion of the left chest but no paradoxical motion.  The 
tenderness was present in the left postero-lateral chest.  
Additional medical records reflect disability evaluations of 
the veteran over the years.  The evaluations note the 
veteran's medical history and list his current problems.  
None of the evaluations make any reference to a lingering 
problem from the veteran's rib injuries to include any chest 
tenderness, inability to take deep breaths or any type of 
limitation.  Moreover, there is no mention of any problems 
related to bronchitis.  The veteran did make a comment on a 
SSA form that he submitted in June 2000 where he said that he 
was limited in the distance he could walk because his 
"breath gives out."  He also said that he could not take 
deep breaths because of pain from his crushed chest.  
Finally, the records include a workers' compensation 
decision, dated in April 2000, which recited the veteran's 
history in detail, the multiple medical evaluations of record 
and the impairments documented for the veteran.  No residual 
from his rib injuries is noted and no respiratory impairment 
is included in the list of impairments.  The decision 
concluded that the veteran was totally and permanently 
disabled.

The veteran underwent a PFT in January 2001.  The test showed 
post-bronchodilators results of a FEV-1 value of 1.33 and a 
FVC value of 2.76.  The results showed a FEV-1/FVC ratio of 
48 percent.  The test report noted that this was a suboptimal 
test performance and that there was no improvement in the 
results after use of bronchodilators.

The veteran was afforded a VA respiratory examination in 
March 2001.  The veteran gave a history of worsening 
breathing problems over the previous 10-12 years.  He said 
that he would develop shortness of breath after walking about 
one-half block or climbing less than one flight of stairs.  
He also said that he had a cough every day that was 
productive of gray, stringy sputum.  The veteran said that he 
required antibiotics about twice a year for the last five 
years.  He also said that he had to use inhalers during 
periods of increased symptoms.  He reported an inability to 
take a deep breath due to residuals of rib fractures 
sustained in 1981.  The examiner reported that the veteran 
did not appear to be in any respiratory distress at rest.  
There was no jugular venous distention, and no evidence of 
finger clubbing, cyanosis or pedal edema.  There were no 
chest wall deformities.  Chest wall expansion was noted to be 
equal on both sides but with a markedly reduced depth of 
inspiration which appeared voluntary.  The lungs were normal 
to percussion and auscultation.  There was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.

The examiner noted the history of the varying PFT results.  
It was noted that the veteran had progressed from a normal 
PFT in November 1996 to severe airflow obstruction in 2001.  
The examiner said that there had been concern about the 
suboptimal performance during some of the tests.  However, in 
light of the clinical history of the veteran's inability to 
take deep breaths because of chest pain from his previous rib 
fractures, it was difficult to differentiate whether the 
suboptimal performance was due to the chest pain or other 
factors.  The veteran was scheduled for an exercise test to 
aid in evaluating his condition but he failed to report for 
the examination.  The veteran said that he was physically 
unable to perform the test because of pain.  The examiner 
noted that a PFT was performed in January 2001 that showed an 
FEV-1 value of 33.4 percent of predicted value and a FEV-
1/FVC ratio of 48 percent of predicted value.  Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) was given as 79 percent and described as 
normal.  The examiner said that the PFT was interpreted to 
show severe airflow obstruction.  The examiner said that a 
March 2001 chest x-ray was interpreted to show no evidence of 
acute pulmonary or cardiac abnormality.  

The examiner concluded that the veteran appeared to have 
obstructive airflow obstruction.  The degree of the airflow 
obstruction could not be stated unequivocally because of the 
reasons discussed regarding the suboptimal performances on 
the previous PFTs.  The examiner felt that further testing 
was not feasible.  The examiner said that it was difficult to 
distinguish the difficulties affecting the veteran's 
respiration due to nonservice-connected versus service-
connected impairments.  

The veteran submitted additional argument in March 2002.  In 
particular the veteran was responding to a supplemental 
statement of the case (SSOC) issued in March 2002.  He 
explained that he did not report for a VA exercise test 
because he was confined to bed at that the time due to back 
pain.  The veteran also said that the SSA and workers' 
compensation medical evaluations did not record any problems 
with his lungs because he did not tell them about any.  He 
also reiterated his contention that he was unable to perform 
on the several PFTs due to chest pain as a residual of his 
fractured ribs.  He attached a copy of the February 1997 PFT 
to say that the technician noted a good effort.  He also 
included a duplicate copy of an April 1996 VA chest x-ray.

The veteran was afforded a VA respiratory examination in July 
2002.  The examiner noted the veteran's history of rib 
injuries and fractured left shoulder blade.  The examiner 
also recorded that the veteran said that he had a tablespoon 
of gray-colored sputum every morning with no blood.  The 
veteran felt that he could walk 100 yards without getting too 
short of breath.  The veteran took no medications for his 
lungs.  He felt that he had bronchitis twice a year that 
might last a week at a time.  He would take antibiotics to 
treat it.  The examiner noted that a chest x-ray showed 
multiple, healed fractures of the ribs.  The examiner stated 
that the veteran did not have bronchitis at the time of the 
examination; the lungs were completely clear.  The examiner 
also stated that, according to the x-rays and physical 
examination, the multiple fractures of the left chest had no 
affect on the veteran's lung problems.  The fractures were 
all healed and the lungs were clear.  The examiner also said 
that the veteran did not have cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension or require 
oxygen therapy.  The examiner was asked to try and reconcile 
any current findings with past examination reports.  In that 
regard, the examiner said that the veteran appeared to be in 
good health.  He had no lung problems at the time of the 
examination.  He required no treatment for his lungs, except 
according to his history.  There is no evidence of 
bronchitis.  The examiner noted that the veteran was given a 
PFT in conjunction with this examination, although the 
results were not incorporated into the report.  The examiner 
said they had contacted the person conducting the PFT and the 
tester said that the veteran put forth a good effort and that 
the results were reliable.

The results of a July 2002 PFT were associated with the 
claims folder.  The report noted that the veteran gave a 
suboptimal effort.  The pre-bronchodilator results showed an 
FEV-1 value of 67 percent of predicted value and a FEV-1/FVC 
ratio of 85 percent of predicted value.  The post-
bronchodilator results showed an FEV-1 value of 99 percent 
and a FEV-1/FVC ratio of 89 percent.  The physician's 
interpretation was that there was suboptimal performance.  
Pre-bronchodilator spirometry showed mild restriction but was 
performed suboptimally by the veteran.  Post-bronchodilator 
spirometry was normal with a positive bronchodilator 
response.  The physician also said that there was normal 
DLCO/VA.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the regulations used to evaluated 
disabilities of the trachea and bronchi were amended during 
the pendency of the veteran's appeal in October 1996.  See 61 
Fed. Reg. 46,720-46,731 (Sept. 5, 1996).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  The RO has reviewed the veteran's 
claim under both the prior and amended regulations.  The 
Board's appellate review will also review the claim under 
both sets of regulation to determine if either version of the 
regulations are more favorable to the veteran's claim.

The veteran's chronic bronchitis is rated under Diagnostic 
Code 6600.  38 C.F.R. § 4.97 (1997).  Under the prior 
regulations for Diagnostic Code 6600, a noncompensable rating 
is provided for mild symptoms of slight cough, no dyspnea and 
few rales.  A 10 percent evaluation is warranted where the 
symptoms are moderate with considerable night or morning 
cough, slight dyspnea on exercise, or scattered bilateral 
rales.  

The medical evidence of record does not support an increased 
evaluation under the prior regulations. The veteran has not 
sought any treatment for his bronchitis since 1975.  He 
claims that he has approximately two episodes of bronchitis 
per year that he treats with antibiotics but this is not 
documented anywhere in the large volume of medical records of 
evidence.  None of the private records refers to the 
veteran's bronchitis.  The only medical records that address 
the condition are the several VA examination reports.  All of 
the examinations have found the lungs to be clear and there 
is no x-ray evidence of any residuals of bronchitis and there 
has never been any current evidence of bronchitis during the 
pendency of this appeal.

The Board notes that the veteran has related his limitation 
in ability to walk very far to problems associated with his 
breathing.  This was despite the many clinical findings of 
clear lungs and chest x-rays showing no active disease.  At 
his multiple private disability evaluations the limitation on 
walking was always ascribed to leg or back pain.  The 
multiple private evaluations, done in particular to document 
all aspects of the veteran's disabilities that resulted from 
his 1981 accident contain no reference to any lingering 
residuals from the fractured ribs.  There is no mention at 
any time of any type of respiratory problem, either 
associated with the accident or from some other etiology.  
The Board finds that, given the number of workers' 
compensation and SSA disability decisions of record, if a 
respiratory disability existed it would have likely been 
documented in the many evaluations or referred to in the ALJ 
decisions.  None has been.  

There is no credible evidence that the veteran suffers from 
considerable night or morning cough, slight dyspnea on 
exercise, or scattered bilateral rales to warrant a 10 
percent rating under the prior rating criteria.

Under the new regulations the veteran's bronchitis is 
evaluated under the same diagnostic code.  A noncompensable 
rating is not included under the amended regulations.  
Diagnostic Code 6600 now provides that a 10 percent 
evaluation is applicable with an FEV-1 of 71-80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method, (DLCO (SB)) 66-80 percent predicted.  A 30 percent 
evaluation is for consideration with an FEV-1 of 56-70 
percent predicted, or FEV-1/FVC of 56-70 percent or DLCO (SB) 
of 56-70 percent predicted.  A 60 percent evaluation is 
warranted where there is FEV-1 of 40-55 percent predicted, or 
FEV-1/FVC of 40-55 percent or DLCO (SB) of 40-55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
milliliters/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).  38 C.F.R. § 4.97 (2002).

The veteran underwent PFTs in November 1996, February 1997, 
May 1997, April 1999, January 2001 and July 2002.  The 
November 1996 PFT was interpreted to show normal results.  
Tests conducted in February 1997, May 1997, April 1999 and 
January 2001 all were interpreted to show mild to moderate to 
severe respiratory problems.  At times the problem was 
described as restrictive and at other times it was described 
as obstructive.  The July 2002 PFT was again normal.  

The Board is aware that the veteran says that he was able to 
achieve normal results at the time of the November 1996 PFT 
because he endured a great deal of pain to perform well on 
the test.  He has asserted that he suffers from residuals of 
his crushed chest, or fractured ribs, that keep him from 
taking deep breaths without experiencing pain.  The veteran 
has said that this is why the results of the tests after 
November 1996 were so much different.  Nevertheless, there 
are a considerable number of medical reports that predate the 
veteran's current claim from February 1996.  Those medical 
reports do not document any residuals from the veteran's 
fractured ribs.  The ribs are noted to be well healed and are 
not considered as a disability under either the SSA or 
workers' compensation decisions.  Moreover, there is no 
finding in those records of any type of limitation of 
breathing as a result of the rib injuries.  Further, the July 
2002 VA examiner stated that the veteran's old rib injury was 
healed and had no effect on his lungs.  

The April 1996 VA examination found no evidence of chest 
tenderness or difficulty with inspiration or expiration at 
the time of the physical examination.  The November 1996 VA 
clinical examination found no evidence of restriction of 
breathing due to chest pain from any source.  A February 1997 
VA general medical examination also found no evidence of any 
type of tenderness and there was no complaint of any type of 
breathing restriction noted.  The veteran first related any 
type of breathing problems at his June 1997 VA examination.  
These complaints were not documented in contemporaneous 
private examinations done to evaluate his several 
disabilities.  The June 1997 examination report noted the 
significant difference in the veteran's November 1996, 
February 1997 and May 1997 PFTs.  The examiner stated that 
physical findings were not suggestive of significant 
pulmonary disease.  In an examination addendum, the examiner 
noted that an individual with diseased lungs could not 
simulate normal lung function on PFT.  An individual with no 
disease or mild disease could have a poor effort that would 
indicate severe disease.

With that in mind the Board notes that the results of the 
February 1997, May 1997, April 1999 and January 2001 PFTs, 
when compared to the rating criteria for bronchitis, would 
correlate to a respiratory disability of a 30 to 60 percent 
rating.  However, the large volume of other medical evidence 
simply does not support a conclusion that the veteran suffers 
from such a level of disability.  Chest x-rays, and clinical 
examinations do not show evidence of any disability.  
Moreover, when the test results of November 1996 and July 
2002, the opinion from the June 1997 VA examiner that someone 
with lung disease cannot simulate normal results, and the 
statement from the July 2002 VA examiner that the old injury 
was healed and had no effect on the veteran's lungs are 
considered, the Board finds that the February and May 1997, 
April 1999 and January 2001 PFT results are not reliable.  
Whether due to poor effort or non-service-connected chest 
wall problem, they do not reflect the degree of disability 
due to bronchitis.

In reviewing the results of the November 1996 and July 2002 
PFTs, the Board notes that they do not support an increase in 
the veteran's disability rating.  His post-bronchodilator 
results revealed normal studies.  Therefore, there is no 
basis for an award of a higher rating.  The veteran's 
contentions that he requires antibiotic treatment more than 
once a year are not supported by the record, and it is 
significant that his lungs have regularly been found to be 
normal, including on the most recent examination.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
bronchitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming an increased rating for his service-connected 
bronchitis.  His claim has been pending since February 1996.  
He has been advised of the evidence required to warrant an 
increase under both prior and amended regulations.  The case 
was remanded in April 2000 to provide for additional 
development of evidence to substantiate his claim.  
Additional evidence was obtained but the veteran's claim 
remained denied.  There is no additional information or 
evidence needed to substantiate and complete his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was originally granted service connection for 
bronchitis in July 1975.  He submitted his claim for an 
increased rating in February 1996.  He was afforded a VA 
examination and his claim was denied in May 1996.  He was 
provided notice of the basis of the denial, under the prior 
regulations, that same month.

The veteran was afforded several VA clinical examinations as 
well as administered a number of PFTs during the course of 
his claim.  He also submitted private records and evidence of 
disability determinations from other agencies.

The veteran was issued a statement of the case (SOC) in 
December 1996 that addressed the development of his claim up 
to that point.  The SOC addressed the procedural aspects of 
the case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The SOC advised the veteran of the change in 
regulations.

The Board remanded his claim in April 2000 in order to 
provide for further VA examinations and to obtain complete 
records of his disability status from other sources.

The RO contacted the veteran in May 2000 and requested that 
he identify sources of treatment and provide the necessary 
authorizations if he wanted the RO to obtain records on his 
behalf.  The RO also requested the veteran's workers' 
compensation and SSA disability records in May 2000.

The veteran's SSA and workers' compensation records were 
received by the RO and associated with the claims folder in 
December 2000.  The veteran was afforded an additional VA 
examination in March 2001.  His claim remained denied and he 
was issued a supplemental statement of the case in March 2002 
that contained a review of the evidence added to the claims 
folder since the April 2000 remand, to include the SSA  and 
workers' compensation records. 

The veteran was afforded a final VA examination in July 2002.  
He was also provided a SSOC in July 2002.  The SSOC, in 
addition to reviewing the evidence added to the record, also 
provided the pertinent statutory and regulatory provisions of 
the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The December 1996 
SOC and July 1998, January 2000, March 2002, and July 2002 
informed the veteran as to why the evidence added to the 
record did not allow for the grant of his claim.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran's SSA and 
workers' compensation records were obtained.  The veteran was 
afforded multiple VA examinations and PFTs.  The veteran was 
advised of the types of evidence necessary to warrant an 
increased rating under both the prior and amended regulations 
used to evaluate his disability.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

An increased (compensable) evaluation for chronic bronchitis 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

